       Case 4:19-cv-05844-KAW Document 31 Filed 01/21/20 Page 1 of 7



     Peter Urhausen Esq. SBN 160392
 1   Sean Conley Esq. SBN 130814
 2   GIBBONS & CONLEY
     3480 Buskirk Ave., Suite 200
 3   Pleasant Hill, CA 94523
     T: 925.932.3600
 4   F: 925.932.1623
 5
     Attorney for Defendants CITY OF COTATI, MICHAEL
 6          PARISH, MARK LANDMAN, JOHN MOORE,
            JOHN DELLOSSO, WENDY SKILLMAN,
 7          SUSAN HARVEY, DAMIEN O’BID, VICKI
            PARKER
 8

 9
                              UNITED STATES DISTRICT COURT
10
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12   LAURIE ELIZABETH ALDERMAN,      )      Case No. 19-cv-05844-KAW
                                     )      Assigned to: Magistrate Judge Kandis A.
13                    Plaintiffs,    )      Westmore
                                     )
14         v.                        )
                                     )      DEFENDANTS’ OPPOSITION TO
15   CITY OF COTATI, MICHAEL PARISH, )      PLAINTIFF’S MOTION FOR A
     MARK LANDMAN, JOHN MOORE,       )      SUPPRESSION/GAG ORDER AGAINST
16   JOHN DELLOSSO, WENDY SKILLMAN, )       INDIVIDUAL DEFENDANT IN THE CASE
     SUSAN HARVEY, DAMIEN O’BID,     )
17   VICKI PARKER.                   )
                                     )      Action Filed: September 19, 2019
18                                   )
                      Defendants.    )
19                                   )
                                     )
20                                   )
                                     )
21

22

23

24

25

26
27
                                              1
28    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION                  Case No. 19-cv-05844-KAW
       Case 4:19-cv-05844-KAW Document 31 Filed 01/21/20 Page 2 of 7




 1                                           INTRODUCTION
 2         The entirety of Plaintiff’s case is an offense to the First Amendment. Plaintiff’s entire
 3   claim, currently the subject of a motion to dismiss, is based upon the theory that Plaintiff’s
 4   discomfort of criticism justifies stripping Defendants of their First Amendment rights.
 5         Plaintiff now compounds this attack upon the First Amendment by proposing a prior
 6   restraint on future First Amendment expression by one of the Defendants, and by implication, all
 7   of the Defendants in this case. This request is unsupported by any factual or legal justification,
 8   and betrays Plaintiff’s true interest, to use this Court’s process to rob Defendants of their First
 9   Amendment rights merely because Plaintiff dislikes being criticized.
10                           PLAINTIFF’S MOTION FOR “GAG ORDER”
11         No declaration accompanies Plaintiff’s motion. Therefore, there is absolutely no evidence
12   whatsoever before the Court on this motion. Instead, Plaintiff offers arguments about purported
13   facts. The absence of any evidentiary support is, by itself, sufficient reason for this Court to deny
14   this motion.
15         Plaintiff argues that one of the Defendants made a comment on social media that Plaintiff
16   interpreted to refer to Plaintiff, and implies that others would recognize such a connection. In
17   particular, Plaintiff argues that a statement was made that there has been some history of “angry,
18   disgruntled negativity” from individuals possessing “personal vendettas against this community.”
19   Neither this case nor Plaintiff’s name is ever mentioned anywhere in this posited email, and the
20   only connection to Plaintiff is Plaintiff’s own self-identification as the creator of the angry,
21   disgruntled negativity. There is also a reference to unspecified other communications involving
22   other people, which is not only unsupported by evidence, but would constitute hearsay. In any
23   event, there is neither evidence nor even argument about who received such comments or
24   understood them to be some kind of reference to Plaintiff.
25         Plaintiff asserts, again without any evidence, that this public posting of an opinion by one
26   of the Defendants will “influence the community in my case.” On the basis of this threadbare
27
                                                       2
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION                              Case No. 19-cv-05844-KAW
       Case 4:19-cv-05844-KAW Document 31 Filed 01/21/20 Page 3 of 7




 1   assertion, Plaintiff makes the outrageous request that the Court order a prior restraint on any
 2   future public statement by this Defendant, and by implication all of the Defendants, concerning
 3   Plaintiff “or the content of this federal case.” It is worth noting that Plaintiff has not sought to
 4   have the entire file in this case placed under seal, meaning that this entire case is a matter of
 5   public record, and is a matter upon which any citizen is entitled to comment.
 6                                     POINTS AND AUTHORITIES
 7         The motion is devoid of fact and context. Plaintiff, as self-described in the complaint, is a
 8   public critic of the operations and decisions of the Cotati City Council. Plaintiff treasures her First
 9   Amendment right to issue such criticism, but is so offended by contradiction that she seeks to
10   muzzle Defendants, who are employees or elected officials of the City, and in derogation of their
11   First Amendment rights. In this motion, she seeks government sanctioning of this repression by
12   way of a court order placing a prior restraint on Defendant Mark Landman from public statement
13   about Plaintiff “or the content of this federal case.”
14         Plaintiff seeks to strike at the very core of protected First Amendment interests, by placing
15   a prior restraint on any speech about a public matter (a publicly filed lawsuit) and a self-reported
16   public figure, Plaintiff.
17
             “The First Amendment reflects ‘a profound national commitment to the principle
18
             that debate on public issues should be uninhibited, robust, and wide-open.’ ”
19           Snyder v. Phelps, 562 U.S. 443, 452, 131 S.Ct. 1207, 179 L.Ed.2d 172 (2011)
             (quoting N.Y. Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S.Ct. 710, 11 L.Ed.2d
20           686 [Pentagon Papers] (1964)). “The right of citizens to inquire, to hear, to speak,
             and to use information to reach consensus is a precondition to enlightened self-
21           government and a necessary means to protect it.” Citizens United v. Fed. Election
             Comm’n, 558 U.S. 310, 339, 130 S.Ct. 876, 175 L.Ed.2d 753 (2010). “[S]peech on
22
             public issues occupies the highest rung of the hierarchy of First Amendment
23           values, and is entitled to special protection.” Connick v. Myers, 461 U.S. 138, 145,
             103 S.Ct. 1684, 75 L.Ed.2d 708 (1983).
24
             At the same time, First Amendment rights are not absolute and do not
25           automatically override all other constitutional values. See Nebraska Press Ass’n v.
             Stuart, 427 U.S. 539, 570, 96 S.Ct. 2791, 49 L.Ed.2d 683 (1976) (“We reaffirm
26
             that the guarantees of freedom of expression are not an absolute prohibition under
27
                                                        3
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION                               Case No. 19-cv-05844-KAW
       Case 4:19-cv-05844-KAW Document 31 Filed 01/21/20 Page 4 of 7



            all circumstances, but the barriers to prior restraint remain high and the
 1          presumption against its use continues intact.”). Government limitations on speech
 2          are subject to varying levels of scrutiny depending upon such factors as substance
            of the speech and limitations involved. Strict scrutiny is reserved for speech
 3          implicating core concerns of the First Amendment. Republican Party of Minn. v.
            White, 536 U.S. 765, 774–75, 122 S.Ct. 2528, 153 L.Ed.2d 694 (2002). Our
 4          Supreme Court has held repeatedly that both prior restraints and content-based
            restrictions are subject to strict scrutiny.
 5

 6          Prior restraints on speech are “the most serious and the least tolerable infringement
            on First Amendment rights.” Nebraska Press Ass’n, 427 U.S. at 559, 96 S.Ct.
 7          2791; Near v. Minnesota ex rel. Olson, 283 U.S. 697, 51 S.Ct. 625, 75 L.Ed. 1357
            (1931) (“chief purpose of the (First Amendment’s) guaranty [is] to prevent
 8          previous restraints upon publication”). The term prior restraint is used to describe
            administrative and judicial orders forbidding certain communications when issued
 9
            in advance of the time that such communications are to occur.” Alexander v.
10          United States, 509 U.S. 544, 550, 113 S.Ct. 2766, 125 L.Ed.2d 441 (1993)
            (“Temporary restraining orders and permanent injunctions—i.e., court orders that
11          actually forbid speech activities—are classic examples of prior restraints.”) A
            system of prior restraints “bear[s] a heavy presumption against its constitutional
12          validity,” and the Government “carries a heavy burden of showing justification for
13          the imposition of such a restraint.” Capital Cities Media, Inc. v. Toole, 463 U.S.
            1303, 1305, 103 S.Ct. 3524, 77 L.Ed.2d 1284 (1983) (citation omitted). In order to
14          justify a prior restraint, the government must demonstrate that the restraint is
            justified without reference to the content of the speech, and is narrowly tailored to
15          serve a compelling governmental interest. See Nebraska Press Ass’n, 427 U.S. at
            571, 96 S.Ct. 2791; Forsyth Cty., Ga. v. Nationalist Movement, 505 U.S. 123, 130,
16          112 S.Ct. 2395, 120 L.Ed.2d 101 (1992); Ward v. Rock Against Racism, 491 U.S.
17          781, 791, 109 S.Ct. 2746, 105 L.Ed.2d 661 (1989).

18          Similarly, “[c]ontent-based laws—those that target speech based on its
            communicative content—are presumptively unconstitutional and may be justified
19          only if the government proves that they are narrowly tailored to serve compelling
            state interests.” Reed v. Town of Gilbert, Ariz., ––– U.S. ––––, 135 S.Ct. 2218,
20          2226, 192 L.Ed.2d 236 (2015). “Government regulation of speech is content based
21          if a law applies to particular speech because of the topic discussed or the idea or
            message expressed.” Id. at 2227 (citing Sorrell v. IMS Health, Inc., 564 U.S. 552,
22          564, 131 S.Ct. 2653, 180 L.Ed.2d 544 (2011)); Consol. Edison Co. of New York v.
            Pub. Serv. Comm’n, 447 U.S. 530, 536, 100 S.Ct. 2326, 65 L.Ed.2d 319 (1980)
23          (government regulation “may not be based upon either the content or subject
            matter of speech.”); Berger v. City of Seattle, 569 F.3d 1029, 1051 (9th Cir. 2009)
24
            (en banc) (restriction “is content-based if either the underlying purpose of the
25          regulation is to suppress particular ideas or if the regulation, by its very terms,
            singles out particular content for differential treatment.”).
26
     Twitter, Inc. v. Sessions (N.D.CA 2017) 263 F.Supp.3d 803, 809-810. Here, Plaintiff requests
27
                                                      4
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION                            Case No. 19-cv-05844-KAW
       Case 4:19-cv-05844-KAW Document 31 Filed 01/21/20 Page 5 of 7




 1   both prior restraint and content-based restraint, triggering the most stringent level of review for
 2   any type of assault on First Amendment rights.
 3         In In re Dan Farr Productions (9th Cir. 2017) 874 F.3d 590, one litigant obtained
 4   “suppression orders” prohibiting the other litigant from publicly expressing its views of the
 5   pending litigation, from publishing public documents related to the dispute, and compelling the
 6   adverse party to publish a “disclaimer” containing the court’s suppression order. Id. at 591. The
 7   moving party there, as in the present case, sought this order in the name of protecting the integrity
 8   of the litigation. Id. at 592. The Court of Appeals struck all of these orders as violations of the
 9   party’s First Amendment rights, holding that “[t]he orders at issue are unconstitutional prior
10   restraints on speech. They prohibit free speech that poses neither a clear and present danger nor a
11   serious and imminent threat to [the litigant’s] interest in a fair trial.” Id. at 593.
12         Unlike the present case, it appears that some evidence was offered by the moving party in
13   the Farr case. Evidence was offered of widespread dissemination of the relevant information,
14   reaching potentially thousands, or tens of thousands, of people, and generating “more than
15   200,000 media articles reporting on the instant case.” Ibid. The court, however, noted that there
16   was no evidence specifically connecting the speech in question with the relevant jury pool. Id. at
17   594. In particular, no facts were presented indicating that the communications would reach a
18   substantial portion of the relevant jury pool, which might result in the inability to find an adequate
19   number of unbiased jurors. Ibid. The court cited Hunt v. NBC (9th Cir. 1989) 872 F.2d 289, which
20   found that a pretrial broadcast likely to reach more than 20% of all adults in a relevant area was
21   not widespread enough to interfere with the court’s ability to assemble an untainted jury pool.
22   Here, Plaintiff has not identified how many people, if any, may have been exposed to the
23   purported statement, let alone how many would have recognized Plaintiff as being the target of
24   such a statement. The jury pool for the Northern District of California is drawn from the adult
25   population of 15 counties and numbers in the millions. Nothing on this record comes close to
26   suggesting the Court will not be able to find an adequate number of impartial jurors.
27
                                                          5
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION                                  Case No. 19-cv-05844-KAW
       Case 4:19-cv-05844-KAW Document 31 Filed 01/21/20 Page 6 of 7




 1         An additional factor to consider in a request for a restraint on a litigant’s free speech rights
 2   is whether the subject matter is “lurid or highly inflammatory,” in a way that would
 3   disproportionately intrigue the public. Id. at 594 – 595. The Farr Court offers examples typically
 4   involving violent criminal mischief, and distinguishes those type of cases from typically bland
 5   civil lawsuits. Here, Plaintiff’s civil suit about having to endure criticism for her comments about
 6   City Council operations clearly falls within the less ‘intriguing and captivating’ public discourse.
 7         One more factor to consider is whether the jury pool is from a small and rural community,
 8   or from large and populous metropolitan sources. Id. at 594 – 595. The Farr decision held that
 9   “pretrial publicity is less likely to threaten the fairness of trial in a large metropolitan area.” Id. at
10   595. San Mateo County, one of the counties forming the jury pool for the Northern District of
11   California, is cited as an example of such a metropolitan area. Of course, this District also
12   includes San Francisco, Oakland and San Jose, three of the largest metropolitan areas in the
13   country. As the Farr decision aptly put it, “this case is simply not one of the rare instances in
14   which pretrial publicity mandates prior restraints.” Id. at 594.
15         The Farr decision goes on to note that a court would be required to find the least restrictive
16   means to ensure a fair trial, short of a prior restraint on the litigants’ First Amendment rights. In
17   particular, voir dire, proper jury instructions and, if necessary, sequestration, would also be
18   available lesser remedies to protect a jury pool. Id. at 595 – 596. Again, nothing in the moving
19   papers suggests that, even if there is any risk to the jury pool, lesser remedies would be
20   inadequate.
21                                              CONCLUSION
22         This motion is frivolous. Plaintiff makes no attempt to present the Court with any
23   competent evidence whatsoever. Further, the foundation of the motion is the legally
24   unsupportable request that a litigant suffer a prior restraint on any comment about Plaintiff or this
25   public litigation. Further, the speech Plaintiff complains about is fairly innocuous and does not
26   even address this case. The request is repugnant to the Defendants’ First Amendment rights, and
27
                                                         6
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION                                 Case No. 19-cv-05844-KAW
       Case 4:19-cv-05844-KAW Document 31 Filed 01/21/20 Page 7 of 7




 1   Plaintiff makes absolutely no legitimate effort to justify the request.
 2         On its own motion, this Court should in some way sanction Plaintiff for filing this clearly
 3   frivolous motion, for which there is neither factual nor legal basis, and which resulted in
 4   unnecessary expense to the Defendants and waste of Court resources. We understand that
 5   Plaintiff is pro se and proceeding in forma pauperis, but that should not be license to make
 6   frivolous filings.
 7

 8
     Dated:    January 21, 2020                     GIBBONS & CONLEY
 9

10                                             By: /s/ Peter Urhausen
                                                   PETER A. URHAUSEN, ESQ.
11                                                 Attorney for Defendants CITY OF COTATI,
                                                   MICHAEL PARISH, MARK LANDMAN, JOHN
12                                                 MOORE, JOHN DELLOSSO, WENDY
                                                   SKILLMAN, SUSAN HARVEY, DAMIEN
13                                                 O’BID, VICKI PARKER
14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                        7
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION                              Case No. 19-cv-05844-KAW
